In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), entered August 2, 1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
The plaintiff was seriously injured while skiing at the Deer Run Ski Area, a facility owned and operated by the defendants. The record demonstrates that the plaintiff assumed the risks inherent in downhill skiing by his voluntary participation in the sport (see, Colabro v Plattekill Mt. Ski Ctr., 197 AD2d 558; General Obligations Law § 18-101; see also, Ferraro v Town of Huntington, 202 AD2d 468). The expert’s conclusory affidavit submitted by the plaintiff in opposition to the defendants’ motion for summary judgment was insufficient to raise an issue of fact as to whether the defendants unreasonably increased the risks to which the plaintiff was exposed (cf, Sytner v State of New York, 223 AD2d 140). Consequently, the Supreme Court erred in denying the defendants’ motion. Miller, J. P., Pizzuto, Joy and McGinity, JJ., concur.